DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Applicant amended the claims to add the following limitations, which overcome the 101 rejection and prior art of record:
(A) sensing device orientation data of said smartphone, via at least one of: an accelerometer of said smartphone, a gyroscope of said smartphone, a compass unit of said smartphone, a device-orientation sensor of said smartphone; (B) detecting an alternating usage of said smartphone, in which the smartphone is alternating between: (B 1) the smartphone being utilized for hearing telephonic audio while not being engaged via the touch-screen of the smartphone, and (B2) the smartphone being engaged via the touch-screen of the smartphone; (C) based on the alternating usage detected in step (B), determining that said smartphone was utilized to access said computerized service within a vishing attack against said user in which said attacker dictated telephonically to said user which operations to perform via the touch- screen of said smartphone which caused the user to alternate said smartphone between being utilized for listening to audio telephonic instructions and performing interactions on the touch- screen of the smartphone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art is Stolarz (2018/0097841).  The closest NPL is "Andromaly": a behavioral malware detection framework for android devices,” Shabtai, Asaf; Kanonov, Uri; Elovici, Yuval; Glezer, Chanan; Weiss, Yael. Journal of Intelligent Information Systems; New York Vol. 38, Iss. 1,  (Feb 2012): 161-190.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691